Citation Nr: 0608962	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-28 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depressive 
disorder, to include as secondary to fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to 
September 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran asserts that her fibromyalgia was initially 
manifested during service by the shin splints, left knee 
problems, right ankle sprain, right shoulder sprain, neck 
muscle strain, and leg cramps documented in her service 
medical records.  Following its review of the record, the 
Board has determined that the medical evidence of record is 
not sufficient to decide this claim and that the veteran 
should be afforded a VA examination addressing the etiology 
of her current fibromyalgia.  Similarly, the veteran should 
be afforded a VA examination to determine the etiology of her 
depression. 

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to provide the evidence.

4.  The veteran should then be afforded a 
VA examination or examinations by an 
examiner or examiners with appropriate 
expertise to determine the etiology of 
her fibromyalgia and depression.  The 
claims folders must be made available to 
and reviewed by the examiner(s). 

The appropriate examiner should proffer 
an opinion as to whether there is 50 
percent or better probability that the 
veteran's current fibromyalgia is 
etiologically related to her active 
military service.  

The appropriate examiner should also 
proffer an opinion as to whether there is 
50 percent or better probability that the 
veteran's current depression is 
etiologically related to her active 
military service or fibromyalgia.  

The rationale for all opinions must also 
be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefit sought is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative the requisite opportunity 
to respond.  Thereafter, if indicated, 
the case should be returned to the Board 
for further appellate action

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

